DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese patent application publication no. 2017/000971 (hereinafter called Fumihiko), and as evidenced by US pre-grant patent publication no.2003/0074062  (hereinafter called Monzyk). 

st and 2nd paragraphs; and page 4, 2nd and 3rd paragraphs).

Fumihiko does not disclose that quartz is a transparent substrate for a transparent electrode. However, Monzyk is cited as an evidentiary reference to show that quartz is a transparent material (see paragraph 0085).

Regarding claim 2, Fumihiko further discloses that the Ta nitride layer is a Ta3N5 layer (see page 2, 3rd and 4th paragraphs).

Regarding claim 3, quartz taught by Fumihiko is known to comprise SiO2 substrate.  

Regarding claim 4, Fumihiko further discloses that the carrier gas is nitrogen gas (see page 4, 3rd paragraph).  

Allowable Subject Matter

Claims 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Reasons for Allowable Subject Matter 

Fumihiko does not explicitly teach a specific volume ratio of ammonia and nitrogen in the mixed gas. Tamura et al, US pre-grant patent publication no.2017/0253981 (hereinafter called Tamura), teaches a mixed gas composition suitable for nitriding of Nb2O5 to NbON was set to be 40.00% ammonia and 59.94% nitrogen (see Tamura: paragraph 0101). However, the applicants’ arguments regarding unexpected results on page 5 of their communication dated 06/11/2021 were found to be persuasive for claims 26 and 27, but not for claims 1-4..

Conclusion

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795